PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/198,957
Filing Date: 23 Nov 2018
Appellant(s): GRÜNEBERG et al.



__________________
Daniel R. McClure
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	First, appellant argues the combination of van Deventer and Coban does not result in the creation of modified slice headers as claimed.
	In response, it is unclear what appellant intends the term modified to mean in this context. The claim modification is solely with respect to picture position or picture size. A sub-slice of an original slice would have a header reflecting the new, smaller size of the sub-slice and additional sub-slices past the first would have new picture position values as well. The values of both are modified relative to the original header for the initial slice, as sub-slices are smaller (new picture size) and some occupy offset locations from the original location (new picture location).
	Second, appellant argues that Coban does not disclose the presence of a further separate stream comprising slice headers as claimed.
	In response, since the generation of sub-slices is an on-going process in Coban (paragraphs -0022-0023), new streams comprising sub-slice headers for subsequent sub-slices are continually being generated with modified header values representing new size and location information of the sub slices which make up the original slice.
	Independent claims 15, 37, and 39
	Referring to claim 15 (and thus claims 37 and 39 accordingly), appellant reiterates the argument that van Deventer and Coban fail to disclose separate sub-streams comprising suitable slice headers as claimed.

	Dependent claim 32
	Here, appellant argues that van Deventer does not disclose groups of sub-streams that contain both first and second groups of NAL units as claimed, stating that van Deventer only teaches allowing a receiver to select particular segment streams that fall within a region of interest (ROI).
	In response, the claim states the sub-group of separate sub-streams each comprise a sequence of NAL units, wherein the NAL units are separated into a first standard set and a second set compatible with legacy decoders. It is within the scope of the claim that the first set could be found within one or more of the sub-streams and the second set in a separate sub-stream within the subgroup. This corresponds to van Deventer’s teaching that default segments are available for decoding and display (the second set) in addition to the standard segments processed into slices in accordance with van Deventer’s specification (the first set, see van Deventer paragraphs 0104-0110, where the first set of segmented content allows users to select ROIs and perform desired operations that maintain image fidelity, such as zoom without requiring upscaling of pixel data).
	Independent claims 52, 57, 60, 61, 62, and 63
	Here, appellant restates the argument above that van Deventer does not disclose two groups of NAL units in each subgroup of sub-streams as claimed. This argument has been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.